DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
 
Summary
Receipt of Applicant’s remarks and amended claims filed on June 13, 2022 is acknowledged. Claims 1-18, 20,  and 22-23 are pending in this application. Claims 1-2 and 7 have been amended. Claims 19 and 21 have been cancelled. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5, 7-12, 16, and 22-23 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102525969) has been withdrawn in view of Applicant’s amendments to require an alkanizing agent and to remove citric acid and sodium citrate as alkanizing agents and sodium hydroxide from alkanizing agents. 
The rejection of claims 1-2, 5-12, 16, and 22-23 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102525969; machine translation attached) in view of Sharma et al. (Flavouring agents in pharmaceutical formulations, Ancient Sciences of Life, Vol VIII, No 1, July 1988, Pages 38-40) has been withdrawn in view of Applicant’s amendments to require an alkanizing agent and to remove citric acid and sodium citrate as alkanizing agents and sodium hydroxide from alkanizing agents.
The rejection of claims 1-2, 5, 7-16, and 22-23 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102525969; machine translation attached) in view of Biyani (Pharmaceutical Technology, Pharmaceutical Technology, 10-2-2017, Vol 41, Issue 10, pages 36-41)  has been withdrawn in view of Applicant’s amendments to require an alkanizing agent and to remove citric acid and sodium citrate as alkanizing agents and sodium hydroxide from alkanizing agents.
The rejection of claims 1-2, 5, 7-12, 16-18, 20, and 22-23 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102525969; machine translation attached) in view of Wagh et al. (WO 2012/068076, cited on IDS dated March 26, 2020) has been withdrawn in view of Applicant’s amendments to require an alkanizing agent and to remove citric acid and sodium citrate as alkanizing agents and sodium hydroxide from alkanizing agents.



Claim Objections
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Zheng et al. (CN 102525969) which is discussed below. Zheng does not disclose the use of the ion pairing agents recited in claim 2. There is no disclosure with the prior art to indicate that claimed compounds are a functional equivalent or and obvious variation of ion-pairing agents disclosed with the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-12, 16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102525969; machine translation attached). 
Zheng discloses a solid hydroxychloroquine sulfate composition and a method of preparation. 
The composition may comprise: 
40-89% hydroxychloroquine sulfate;
	0.05-2% of an auxiliary material such as a buffer pair including citrate and sodium citrate, which meets the limitation of an ion-pairing agent recited in the instant claims; and 
10-53% fillers such as starch, microcrystalline cellulose, pregelatinized starch, lactose, and dextrin, which meets the limitations of a diluent recited in the instant claims. 
pH buffering agents can be included such as sodium hydroxide, which is an alkanizing agent.  
The composition can be in the form of granules. 
Regarding claim 5, the composition can comprise 0.5-6% of crospovidone or croscarmellose sodium. 
Regarding claim 8, as noted above, the composition comprises fillers including starch, microcrystalline cellulose, pregelatinized starch, lactose, and dextrin, which meets the limitations of a diluent recited in the instant claims. 
Regarding claim 9 and 22, the composition can additionally comprise binders, lubricants, and auxiliary materials. 
Regarding claims 10-12, Examples disclose the preparation of 100 mg tablets. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation.
Regarding claim 16, the Examples disclose the preparation of the granule and the tablet include combining the hydroxychloroquine sulfate, citric acid and sodium citrate; and starch, and water, heating to 61° C (which would result in drying); adding magnesium stearate and talc (excipients), and them pressing the granules into tablets. 
While Zheng does not disclose the hydroxychloroquine, sulfate is present in the range of 5-30 % by weight of the composition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have adjusted the amount of components because the claims differ from the reference by reciting various concentrations of the active ingredient(s). However, the preparation of various oral compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102525969) as applied to claims 1, 5, 8-12, 16, and 22-23 above, and further in view of Sharma et al. (Flavouring agents in pharmaceutical formulations, Ancient Sciences of Life, Vol VIII, No 1, July 1988, Pages 38-40). 
The teachings of Zheng are discussed above. 
Zheng does not disclose the use of a sweetening agent and those recited in instant claim 6. 
Sharma discloses the use of flavouring agents in pharmaceutical formulations. 
Regarding claim 6, sweetening agents including sucrose, syrup, sorbitol, and saccharine (page 40). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included the sweetening agents disclosed in Sharma in order to alter the combination of physiochemical and physiological actions that influence the perception of substances. 

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Zheng et al. (CN 102525969) as applied to claims 1, 5, 8-12, 16, and 22-23 above, and further in view of Kristiansen et al. (WO 2006/079343). 
The teachings of Zheng are discussed above. 
Zheng does not disclose the use of the alkanizing agents recited in the instant claim. 
Kristiansen discloses pH adjusting agents including sodium hydroxide, sodium bicarbonate, potassium hydroxide, sodium carbonate (page 19). 
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to have used an art recognized functional equivalent for the sodium hydroxide used by Zheng. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102525969) as applied to claims 1, 5, 8-12, 16, and 22-23 above, and further in view of Biyani (Pharmaceutical Technology, Pharmaceutical Technology, 10-2-2017, Vol 41, Issue 10, pages 36-41). 
The teachings of Zheng are discussed above. 
Zheng does not disclose the use of capsule shells. 
Biyani disclose oral solid dosage forms can be formulated in tablet or capsule form.  Various types of capsules, which shells made of different materials, are available.  When choosing a capsule type, formulators should consider factors such as the shells barrier to water and oxygen, reactivity, and material it is made of. 
Regarding claims 13-15, dry fill capsules include mainly hard gelatin and hard hydroxypropyl methyl cellulose capsules. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the hard capsules disclosed by Biyani in the formulation of Zheng in order to minimize human exposure, reduce dust levels, lower the risk of cross contamination and offer improved content uniformity. 

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 102525969) as applied to claims 1, 5, 8-12, 16, and 22-23 above, and further in view of Wagh et al. (WO 2012/068076). 
The teaching of Zheng are discussed above. 
Zheng does not disclose the preparation of a metered dose liquid suspension. 
Wagh discloses pharmaceutical compositions which can comprise hydroxychloroquine sulfate (page 10). 
 The compositions can additionally comprise hard capsules of HPMC or gelatin (page 17). 
Regarding claim 17, the formulation of hydroxychloroquine is released following immersion into an aqueous medium (claim 22). 
Regarding claims 18 and 20, the dissolution medium has a pH of 6.8. 
Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Zheng and Wagh since both are drawn to the preparation of pharmaceutical formulations comprising hydroxychloroquine sulfate in the form of tablets and capsules through routine experimentation without the need to excessive experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615